           Case 1:19-cr-00131-AMD Document 5 Filed 04/15/19 Page 1 of 1 PageID #: 6




AO 455(Rev. 01/09) Waiver ofan Indictment

                                     United States District Court
                                                           for the

                                               Eastern District of New York


                 United States of America
                                V.
                                                                     Case No. 19 CR 131 (AMD)
                         INSUN YUN


                            Defendant

                                             WAIVER OF AN INDICTMENT

        1 understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court of my rights and the nature of the proposed charges against me.
           After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
 information.




 Date:         04/15/2019
                                                                                        Defendant's signature




                                                                                   Signature ofdefendant's attorney

                                                                                       Fiodan IvHedel, Esq.
                                                                                   intedhame ofdefendant's atlorne


                                                                        s/Ann M. Donnelly
                                                                                          Judge s signature


                                                                                 Hon. Ann M. Donnelly. U.S.D.J.
                                                                                    Judge's printed name and title
